Citation Nr: 1726575	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral strain.

2. Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee.

3. Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the left knee.

4. Entitlement to an initial rating in excess of 10 percent for service-connected hemorrhoids.

5. Entitlement to service connection for left heel tendonitis with pain in the left shin.

6. Entitlement to an effective date earlier than February 19, 2014 for total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to May 2004, September 2005 to December 2006, and from July 2007 to October 2008 with additional months and 12 days of prior unverified active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that proceeding is of record.

The appeal was most recently remanded for further development in January 2017.  The claim has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, the Board finds that further development is required before appellate adjudication of the claims.

Increased Rating for Spine and Bilateral Knees

A new examination is required to comply with recent developments in the law pertaining to the Veteran's back and knee disabilities.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements. 

Increased Rating for Hemorrhoids

The Veteran was last afforded a VA examination for his hemorrhoids in April 2011.  The record reflects that since that time, the Veteran has been diagnosed and hospitalized for anemia.  Treatment records suggest that the anemia is related to his hemorrhoid disability; however a definitive nexus has not been given.  The Board finds that another remand is required to afford the Veteran a VA examination to assess the current severity of his hemorrhoid disability, to include whether the Veteran's anemia is related to his hemorrhoid disability.

Service Connection for Left Heel Tendonitis

The Veteran contends that his left heel disability manifested during service.  Specifically, at the Board hearing, he testified that during service, he felt something separate in his left heel while on active duty.  Subsequent to that time, he stated he had difficulty standing; such much so, that he went from a full-time gunner to a full time driver while in Iraq.

The Veteran was afforded a VA examination in February 2009.  At that time, he was diagnosed with left heel tendinitis with pain referred to left shin.  However, the clinician did not provide a nexus opinion.  Given the diagnosis and the Veteran's contentions, remand is necessary to obtain a nexus opinion.

TDIU

As to the issue of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the issues of service connection for left heel tendonitis.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, that issue is also remanded, pending the outcome of the other remanded claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant outstanding treatment records and associate them with the record.  Additionally, request the Veteran and his attorney to provide his yearly income from 2009 to 2014 and identify the actual date he stopped earning substantially gainful employment.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected spine and knee disabilities.  The examination must include range of motion testing in the following areas for both the spine and knee disabilities:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Non-weight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for a VA examination with the appropriate examiner to assess the current severity and manifestations of his service-connected hemorrhoid disability.  The examiner should specifically review the December 2015 records from Roane General Hospital regarding treatment for anemia and hemorrhoids, and provide opinion as to whether it is at least as likely as not that the Veteran's hemorrhoids have caused secondary anemia and, if so, identify the date of onset of anemia.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.

4. Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his left heel tendonitis.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a) Whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that the Veteran's left heel tendonitis had its onset during the Veteran's military service or is otherwise traceable thereto, to include continuous standing during service.

The examiner should accept as true the Veteran's contentions of having symptoms related to his left heel during service even though not documented.  The examiner should provide a complete rationale for all opinions rendered, including opinion as to whether there is any medical reason to accept or reject the Veteran's belief that his current left heel condition had its onset in service or is otherwise related to service.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

